Citation Nr: 0525957	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-09 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals of 
pneumonia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from December 1936 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.   

Service connection for a low back disorder was previously 
denied in an earlier Board decision, which as explained 
below, is final.  Therefore, the Board must first find that 
new and material evidence has been presented since the last 
final decision in order to establish its jurisdiction to 
review the merits of the previously denied claims.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

The issue of whether new and material evidence has been 
submitted to reopen the low back strain claim is adjudicated 
below.  The underlying service connection issue is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in April 1980, the Board denied the 
veteran's claim of entitlement to service connection for a 
low back disorder.

2.  The evidence submitted since the April 1980 Board 
decision is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the claim for service connection for a respiratory 
disability.

3.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.

4.  The record fails to demonstrate any current residuals of 
pneumonia.


CONCLUSIONS OF LAW

1.  The Board's April 1980 decision that denied service 
connection for a low back disorder is final.  38 U.S.C.A. § 
7103 (West 1991); 38 C.F.R. § 20.1100 (1980).
 
2.  Evidence received since the April 1980 Board decision is 
new and material; the claim of entitlement to service 
connection for low back strain is reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2000). 

3.  The veteran has PTSD due to his experiences in World War 
II.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2004).

4.  Residuals of pneumonia were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

Regarding the low back strain and PTSD claims, given the 
favorable disposition of the issues decided below-reopening 
of the low back strain claim and granting service connection 
for PTSD-the Board notes that any possible deficiencies in 
the duty to notify and to assist with respect to the current 
appellate review of those two claims constitute harmless 
error and will not prejudice the veteran. See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

With respect to the remaining residuals of pneumonia claim, 
the Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

In letters dated in March 2001, May 2002, April 2003, and May 
2005, and in the statement of the case and supplemental 
statements of the case, the RO notified the appellant of the 
information and evidence necessary to substantiate the 
claims, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  In addition, the RO asked the appellant 
to submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was provided to the veteran prior to 
the first unfavorable adjudication of this case.  Thus, to 
decide the appeal now would not be prejudicial.  The Board 
finds that VA has complied with the VCAA duties to notify and 
assist.
 



II.  Analysis of Claims

Below, the Board sets forth the laws and regulations 
applicable to the claims on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes the veteran's contentions; military records, 
such as service personnel and medical records; other medical 
records, including private and VA medical records, including 
records of treatment and examination reports; and published 
material.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in its entirety, all of the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will summarize the relevant evidence, and focus 
specifically on what the evidence shows, or fails to show, 
with respect to each claim.
  
A.  Application to Reopen Claim for Service Connection for 
Low Back Strain Based on New and Material Evidence 

The veteran seeks to reopen a claim of entitlement to service 
connection for a low back disorder-low back strain, which 
was last denied by the Board in April 1980.  The Board's 
April 1980 decision is final.  38 U.S.C.A. § 7104 (West 
1991).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

In March 1999, the veteran applied to reopen his claim.  The 
current appeal arises from a July 2001 rating decision which 
denied the claim.  As defined by the regulation in effect 
when the veteran filed his application to reopen his claim, 
new and material evidence meant evidence not previously 
submitted to agency decision makers, which bore directly and 
substantially upon the specific matter under consideration, 
which was neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2001).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 F.3d 
1356, 1363 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted which is sufficient to reopen a claim, as set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality. See Evans v. Brown, 9 
Vet. App. 273 (1996). In this case, the last final 
disallowance was the April 1980 Board decision.

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
 
The veteran's claim for service connection for a low back 
disorder was previously considered and denied by the Board in 
the April 1980 decision.  This denial was based on a 
determination by the Board that a low back disorder was not 
proximately due to or the result of a service-connected 
disability. The Board determined that an organic back 
disorder was not present during service, and was not 
etiologically related to service-connected disability.  

At the time of the 1980 decision, the report of VA 
examination in April 1979 contained an impression of low back 
pain syndrome.  The examiner opined that this was not related 
to the veterans service-connected varicosities.  An X-ray 
report noted there were minimal osteophytic changes of the 
lumbar spine.  An August 1979 VA consultation sheet contains 
a diagnosis of left lumbosacral radiculopathy secondary to 
entrapment.

Evidence submitted subsequent to the April 1980 Board 
decision includes service medical and personnel records, 
private and VA medical records including reports of VA 
examinations, published material, and statements from the 
veteran.

Much of the evidence received since the final decision in 
April 1980 is new in that the evidence was not previously of 
record at the time of the April 1980 decision.  Moreover, the 
new records contain evidence which is material to the claim.  
In particular, the more recent medical records include a 
February 1999 statement from Michael T. Liuzzo, Chiropractic 
Physician, in which he opines that the veteran's "severe 
bilateral leg condition caused his degenerative changes 
resulting in L5 fusion..."
 
A report of a July 1999 VA examination of the spine contains 
an impression that "it is unlikely that the patient's low 
back pain is the result solely of his service connected 
disability of the twisted knee."  

This evidence addresses the issue of whether there is a nexus 
between the veteran's diagnosed low back disorder, and his 
service-connected disabilities (varicose veins of the left 
leg (40 percent) and traumatic degenerative joint disease of 
the right knee (30 percent)).  Along with other new medical 
evidence submitted since April 1980, this  contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

On this basis, the Board determines that new and material 
evidence has been submitted.  This evidence is neither 
cumulative nor redundant, and  bears directly and 
substantially upon specific matters under consideration, that 
is, whether there is a current low back strain disability 
that is linked to service or service-connected disability.  
The additional evidence submitted also contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disability.

Therefore, there is evidence submitted since April 1980 which 
was not previously submitted, is not cumulative or redundant, 
and bears directly and substantially upon the specific matter 
under consideration; and in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Board therefore determines that new and material evidence 
has been submitted.

Having determined that new and material evidence has been 
added to the record, the veteran's claim of entitlement to 
service connection for the claimed low back strain is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
appellant is required to comply with the duty to assist.  
This is detailed in the REMAND below.

B.  Service Connection for PTSD and Residuals of Pneumonia

Service connection may be established for a disability 
resulting from personal injury or disease suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

1.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) is 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to the actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with his 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); 38 C.F.R. § 3.304(d)(f)(2003).

When a determination is made that the veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Court has held in the view of the subjective nature of 
the DSM-IV criteria for accessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the asserted 
stressor(s) is a medical question requiring assessment by a 
mental health professional.  Cohen, supra at 142, citing 
West, 7 Vet. App. 70 (1994).  Further, the Court in Cohen 
noted that "mental health professionals are experts and are 
presumed to know the DSM requirements applicable to the 
practice and to have taken them into account in providing a 
PTSD diagnosis..." Id.

In this case, the veteran alleges that the nature of his 
participation in campaigns in the South Pacific Islands 
involved numerous stressful events causing his claimed PTSD.  
In particular, he claims that during those campaigns, there 
were no front lines and the enemy tried to kill you and did 
not care if you were a rifleman, gunner or quartermaster.  If 
you were participating you were in harm's way, and bombs were 
falling and shrapnel cutting through the trees.  He stated 
that anyone on Guadalcanal who survived the bombardment could 
not help but be under stress necessary for establishing 
service connection for PTSD.  He indicated that there were 
many bombing raids that necessitated that he get to a bomb 
shelter.  During one attempt to reach the bomb shelter, he 
injured his left leg and was later transferred to the rear 
area hospital for treatment.

The veteran's service records include records of honorable 
discharge and military history.  Those documents shows that 
his special military qualifications consisted of 
quartermaster supply man, and at the time of discharge his 
rank and type of warrant was quartermaster sergeant (temp).  
Infantry weapons qualifications included expert with the 
rifle; sharpshooter with the rifle; and sharpshooter with the 
pistol.  Battles, engagements, skirmishes, and expeditions 
included (1) December 3, 1942 to February 9, 1943, 
participated in the occupation of Guadalcanal Island, S.I.; 
(2) February 10 to May 17, 1943, participated in the Defense 
of Guadalcanal Island, S.I.; (3) July 20 to August 8, 1943, 
participated in the Defense of Guadalcanal Island, S.I.; (4) 
August 10 to December 2, 1943 participated in the Occupation 
and Defense of the New Georgia Islands, S.I.; (5) December 3, 
1943 to February 1944, Defense of Munda, New Georgia Island, 
B.S.I.; (6) July 22 to December 6, 1944, at Guam, Marianas 
Islands.  Service records indicate that during the periods 
above, the veteran was with the 9th Defense Battalion. 

Service medical records show that on May 19, 1943, the 
veteran was seen for treatment of an ulcer of the skin of the 
left leg. At that time he gave a history that four weeks 
before he received a bruise of the left leg during an air 
raid, after which, he developed secondary infection with 
breakdown to ulcer at the site. 

A December 1943 notice of Commendation shows that the 9th 
Defense Battalion was commended for its performance during 
the New Georgia operations, June 30, 1943, to November 22, 
1943.  It was commended for providing effective antiaircraft 
protection after the initial landing and during subsequent 
landings; and counter battery fire against hostile 
installations.

A January 1944 notice of commendation from the Battalion 
Quartermaster for 9th Defense Battalion shows that the 
veteran was awarded a commendation for displaying marked 
ability for supplying troops under the most adverse field 
conditions.

A notice of Navy Unit Commendation for the 9th Marine Defense 
Battalion is of record, which noted its participation in 
action against enemy Japanese forces at Guadalcanal, November 
30, 1942, to May 20, 1943; Rendova-New Georgia Area, June 30 
to November 7, 1943; and at Guam, Marianas, July 21 to August 
20, 1944.  The commendation noted that the 9th Defense 
Battalion participated in anti-aircraft defense during 
battles including destroying hostile planes attempting to 
bomb Guadalcanal, Munda, and Guam.  Despite heavy losses, the 
9th Defense Battalion aided in the attack on New Georgia and 
remained in action until the enemy was routed from the 
island.  Elements of the 9th Defense Battalion landed at Guam 
under intense fire, established beach defenses, installed 
antiaircraft guns and later contributed to the rescue of 
civilians and to the capture or destruction of thousands of 
Japanese.  All serving with the 9th Defense Battalion during 
the above periods were authorized to wear the Navy Unit 
Commendation Ribbon.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that the fact that a veteran, who had a noncombat 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  In 
other words, the veteran's presence with a unit at the time 
such attacks occurred would corroborate his statement that he 
experienced such attacks on a personal basis.  

The sets of documents of record are all internally consistent 
with each other and with the veteran's assertions as to his 
claimed stressors.  In the context of the evidence contained 
in those documents, the fact that the veteran was assigned to 
the 9th Defense Battalion during the periods discussed above, 
would strongly suggest that he was exposed to the bombing 
attacks as claimed, and that he was exposed to the stresses 
incumbent with his proximity to the battles associated with 
the campaigns discussed above.  

A stressor need not be corroborated in every detail. Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  There is no requirement 
in case law that there needs to be a high level of exposure 
to combat.  Corroboration of the veteran's personal 
participation in those events is unnecessary.  Pentecost v. 
Principi, at 128.  In the spirit of the holding in Pentecost, 
the undersigned finds that the veteran was exposed to the 
bombing attacks as claimed.  

Moreover, given the substantiated nature of the operations 
that the veteran's unit was involved in, the Board finds that 
the veteran's exposure to the asserted stressors would be 
consistent with the veteran's role as a member of the 9th 
Defense Battalion, participating in the major combat 
operations and battles in the South Pacific during World War 
II.  Therefore, the Board accepts the veteran's assertion 
that he was exposed to the claimed stressors, while serving 
in World War II.  

VA medical records show that the veteran was seen in November 
1997 with complaints of not being able to sleep well at night 
due to nightmares.  A standardized MDD/PTSD screening was 
performed and was positive for PTSD.

The report of a psychiatry initial assessment in December 
1999 conducted by a physician in a VA mental health clinic 
shows that the veteran reported complaints that he had been 
having nightmares for the past 15 to 20 years, which had 
worsened over the past two years.  He reported having 
difficulty sleeping and hitting out in his sleep.  He had 
intrusive thoughts of the war, which were triggered every one 
to two days.  He denied having flashbacks, excessive anxiety, 
or particular symptoms of avoidance.  The veteran reported a 
history including that he was a master sergeant in charge of 
supplies and ammunition in service, and was in Guadalcanal, 
New Georgia, and Guam.  He reported that during those battles 
he remembered Japanese coming into the camp at night, and the 
fear that one would come into his foxhole.  He saw planes 
crash and helped with clean up of body parts.  He was around 
shelling and gunfire.  After examination the report contains 
diagnoses under Axis I, of mild chronic delayed PTSD; and 
under Axis IV, of history of combat experience, loss of 
child.

The report of a January 2005 VA examination for PTSD shows 
that the examiner reviewed the veteran's record including 
service records showing action during campaigns in the South 
Pacific, and Navy Unit Commendation.  The report indicates 
that the claimed stressor involved a bombing raid in which 
the veteran injured his leg in an effort to go to the bomb 
shelter.  The veteran also reported a B17 bomber was shot 
down within a hundred yards of the supply depot and he helped 
search for survivors but only found body parts.  He also 
reported that when first on Guadalcanal, the enemy conducted 
bombing raids two or three times a night and they had to go 
to a bomb shelter.  While on Guam after most of the Japanese 
were driven from the island, there were still some who were 
left and would come out at night.  The veteran stated that he 
was not involved in combat himself.

After examination, the report contains a diagnosis of 
generalized anxiety disorder.  The examiner stated that the 
veteran was assessed for PTSD using the CAPS semi-structured 
interview and the SCID symptom calibrated scoring rule.  The 
examiner opined that the veteran did not meet the criteria 
for PTSD because he endorsed only one avoidance or numbing 
symptoms from criterion C, while a diagnosis requires at 
least three.

There are conflicting diagnoses as to whether the veteran has 
a current, valid diagnosis of PTSD.   The evidence showing 
that the veteran does have a diagnosis of PTSD also shows 
that this has been found to be related to combat, as shown in 
VA medical records discussed above.  The evidence of record 
is at least in relative equipoise.  Under the circumstances, 
the veteran prevails as to his claim for service connection 
for PTSD with application of the benefit of the doubt in his 
favor.  38 U.S.C.A. § 5107.

2.  Residuals of Pneumonia

The veteran was treated in service for broncho pneumonia from 
April to June 1939.  The condition apparently resolved 
inasmuch as the available records over the balance of his 
years of military service do not demonstrate chronic 
residuals.  The reports of examinations in December 1940 and 
December 1943 show that examination of the respiratory system 
was normal at both examinations. 

VA treatment records show that in April 1997 the veteran was 
seen with complaints of cough productive of yellowish phlegm, 
and fevers for three to four days.  His wife had a similar 
condition that was diagnosed as bronchitis.  The impression 
at that time was acute bronchitis.  During treatment in May 
1999 for other conditions, the veteran reported complaints of 
intermittent hoarseness over the last three years, which was 
becoming progressively worse.  He reported he has "colds" 
for one week, with cough productive of thick phlegm, with no 
fever or chills.  No referable  diagnosis was made at that 
time.

The first post service treatment for the claimed condition 
was in January 2000, when he was admitted for related 
complaints for the previous two weeks.  The diagnosis at that 
time was bilateral pneumonia.  He was treated with medication 
for presumed community acquired pneumonia. The report of a 
January 2000 radiology examination contains findings that 
there was marked improvement in the infiltrate seen in the 
right upper lobe on prior study of January 2000 (four days 
before) is noted; minimal residual markings are present; and 
underlying COPD is seen. The report contains an impression of 
almost complete resolution of the previously noted right 
upper lobe infiltrate.  There is no evidence that the veteran 
sought treatment for complaints diagnosed as pneumonia until 
January 2000.  This extended period without treatment-over 
54 years after service-weighs against the claim that the 
pneumonia diagnosed in January 2000 is related to that 
diagnosed during service. See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Moreover, the claims file since January 2000 does not show 
any further treatment for pneumonia and does not include a 
current medical diagnosis of pneumonia or residuals of the 
condition.  The Board notes that the veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability. Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury. See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the preponderance of the evidence is against the 
current existence of the claimed disorder.  Accordingly, in 
the absence of a diagnosed residuals of pneumonia, this claim 
must be denied.  See Rabideau, supra; see also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for low back 
strain; the appeal is granted to that extent.
 
Service connection for PTSD is granted.

Service connection for residuals of pneumonia is denied.


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for low back strain, a remand of the underlying 
service connection claim is necessary to accord the RO an 
opportunity to adjudicate this issue on a de novo basis.  

As indicated in the decision above, the record shows that the 
veteran has been diagnosed with low back symptomatology 
variously diagnosed.  Above, the Board reopened the veteran's 
claim on the basis of the February 1999 statement from Dr. 
Liuzzo, in which he opines that the veteran's "severe 
bilateral leg condition caused his degenerative changes 
resulting in L5 fusion...", and the opinion contained in the 
July 1999 VA examination report, that "it is unlikely that 
the patient's low back pain is the result solely of his 
service connected disability of the twisted knee."  
These opinions must be considered with other evidence 
including the opinion in the April 1979 VA examination 
report, that this was not related to the veterans service 
connected varicosities.  

The opinion that it is unlikely that the veteran's low back 
pain is the result solely of his service-connected twisted 
knee implies that to some extent, though not solely, the back 
condition results from the knee condition.  However, the 
opinion as it is qualified by the word unlikely, is ambiguous 
and thereby provides little probative value. 

Therefore, after obtaining any relevant medical records which 
are not of record, a contemporaneous and thorough VA 
examination and medical opinion would assist in clarifying 
the nature and etiology of the appellant's claimed low back 
disability.  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him for his low back 
disability since May 2002.  The RO should 
request copies of any outstanding private 
or VA medical records of treatment for 
the low back for that period from all 
sources identified. 

2.  Thereafter, the RO should schedule 
the veteran for VA examination to 
determine the nature and etiology of any 
low back disorder.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all 
findings should be set forth in detail.  
The claims file should be made available 
to the examiner, who should review the 
entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries below, the examiner should 
explain why it is not feasible to 
respond.

Specifically, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (that is, a probability 
of 50 percent or better) that any current 
low back disability is the result of 
disease or injury in service; proximately 
due to, the result of, or increased by, a 
service-connected disease or injury; or 
in the case of arthritis, began within 
one year of discharge from service.  The 
examiner should comment on the July 1999 
VA spine examination opinion regarding 
any relationship between low back pain 
and service-connected knee disability.  

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claim for service 
connection for a low back strain.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. DAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


